           Case 1:20-cr-00076-EGS Document 1 Filed 03/12/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUⅣ IBIA
                                   Holding a Crinlinal Term

                             Grand Jury Sworn in on ⅣIay 7,2019

UNITED STATES OF AⅣ IERICA                           CRIⅣIINAL NO.

               V.                                    GRAND JURY ORIGINAL
REYSHAD SEPTIEN BARCLIFT,                            VIOLAT10N:
                                                     18 UoSoC。   §922(g)(1)
                                                     (UnlaWful Possession of a Firearm and
                    Defendant                       Anllllunition by a Person Convicted of a
                                                     CriIIle Punishable by lmprisonment for a
                                                     Term Exceeding One Year)

                                                     FORFEITURE:18 UoSoC。 §924(d),
                                                     21 UoS.C。 §853(p)and 28 UoSoC.§ 2461(c)


                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about October 3, 2019, within the District of Columbia, REYSHAD SEPTIEN

BARCLIFT, knowing       he had previously been convicted of a crime punishable by imprisonment

for a term exceeding one year, in the Superior Court for the District of Columbia, Criminal Case

No. 2015-CF2-017217, did unlawfully and knowingly receive and possess a firearm, that is,       a

loaded Kahr Arms CW380, .380 caliber firearm, and did unla*fully and knowingly receive and

possess ammunition, that   is, .380 caliber ammunition, which had been possessed, shipped, and

transported in and affecting interstate and foreign commerce.

       (Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by
       Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States
       Code, Section   922(il0))
              Case 1:20-cr-00076-EGS Document 1 Filed 03/12/20 Page 2 of 2



                                    FORFEITURE ALLEGAT10N
        l.      Upon conviction of the offcnsc allcgcd in Count Onc of this lndictrnent, the

defendant shall forfeitto the United States,pursuantto Title 1 8,United States Code,Section 924(d)

and Titic 28,1」 nited States Code,Section 2461(c),any flrearlns and armnunition involved in or


used in the knowing colllmission ofthis offense,including but not lirnited to a loadcd Kahr Alllls

CW380,.380 caliber flreallll and.380 caliber alnmunition.

       2.     If any ofthe prope■ y describcd above as bcing suttect tO fOrfeitllre,as a result of

any act or olnission ofthc defendant:


        (→      CannOt be locatcd upon thc exercise ofdue diligence;

        (b)    haS bCCn transfclTcd or sold to,or deposited with,a third party;

        (C)     haS bCen placed beyond thejurisdiction ofthe Court;

        (d)    haS been substantially diininished in value;or

        (C)    haS bCCn comlningicd with other property that carlnot be subdivided without

                 difflculty;


the defendant shall forfeit to the l」 nited States any other property ofthe defendant,up to thc value


of the property described abovc,pursuant to Title 21,United States Code,Scction 853(p),as

incorporated by Title 28,Unitcd States Code,Section 2461(c).


        (Criminal Forfeiture,pursuant to Title 1 8,United States Codc,Scction 924(d),Title 21,
        Unitcd States Codc,Scction 853(p),and Title 28,United States Code,Scction 2461(c))

                                               A TRUE BILL:


                                               FOREPERSON.
                  主
                  tttin
and lor the District of Columbia.

                                                  2
